DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-5, 7-14, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crawley et al. Patent No. US 7,855,866 in view of Xavier Publication No. US 2020/0083705.
	Regarding claim 1, Crawley discloses an electrostatic discharge (ESD) protection device for a Universal Serial Bus (USB) interface, the ESD protection device comprising: 
an ESD protection component [Fig. 1B, transient suppression circuit 110A comprising a diode] operative to limit a voltage applied to the USB interface [Fig. 1B, 106 can be a USB interface; col. 3 lines 47-53]; 
at least one discharge resistor [Fig. 1B, transient suppression circuit 110A comprising a resistor r1] operative to discharge an AC coupling capacitor [Fig. 1B, capacitor connected on the data lines between 106 and RJ45] of the USB interface; and 
the ESD protection component and the discharge resistor being incorporated in a single electronic component assembly [col. 11 lines 40-41 indicates that the transient event suppression module that comprises diode and resistors are implemented in a single integrated circuit].  
	Xavier discloses an ESD protection circuit comprising electronic components.  Xavier is further introduced to show that it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to have the single electronic component configured as at least one of a packaged electronic component and a bare die assembly [par. 0067] for the benefits of size reduction, increased integration, potential for improved power management and electrical performance.
Regarding claims 3-5, 13, 24, Crawley discloses an ESD protection circuit for a USB interface, wherein the ESD protection component and the discharge resistor are incorporated in a single electronic component.  However, Crawley does not explicitly disclose that the single electronic component is configured as at least one of a packaged electronic component and a bare die assembly.
	Xavier discloses an ESD protection circuit, comprising electronic components.  Xavier discloses that it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to have the single electronic component configured as at least one of a packaged electronic component and a bare die assembly [par. 0067] for the benefits of size reduction, increased integration, potential for improved power management and electrical performance.
	Regarding claims 7, 8, Crawley discloses the AC coupling capacitor and the discharge resistor. However, Crawley does not disclose that the AC coupling capacitor has a capacitance between 300 nF and 363 nF; and wherein at least one the discharge resistor has a resistance between 200 kQ and 242 kQ. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the AC coupling capacitor having a value between 300 nF and 363 nF, and the discharge resistor having a value of 200 kQ and 242 kQ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Crawley discloses that the ESD protection component comprises at least one diode [Fig. 1B, diode as shown in the transient suppression circuit 110A] operative to limit the voltage applied to the USB interface [Fig. 1B, 106].
Regarding claim 10, Crawley discloses that the ESD protection component comprises a pair of diodes [Fig. 1B, pair of diodes as shown] operative to limit the voltage applied to the USB interface, wherein the pair of diodes is coupled back-to-back [Fig. 1D also shows back to back diodes for surge protection purpose].
Regarding claim 11, Crawley discloses that the ESD protection component comprises a semiconductor device having four layers of alternating p- and n-type materials, and wherein the semiconductor device is operative to limit the voltage applied to the USB interface [Fig. 1D shows two diodes inherently having p and n type materials].
Regarding claims 12, 25, Crawley discloses an electrostatic discharge (ESD) protection device for a Universal Serial Bus (USB) interface, the ESD protection device comprising: 
an ESD protection component [Fig. 1B, transient suppression circuit 110A comprising a diode] operative to limit a voltage applied to the USB interface [Fig. 1B, 106 can be a USB interface; col. 3 lines 47-53]; 
at least one discharge resistor [Fig. 1B, transient suppression circuit 110A comprising a resistor r1] operative to discharge an AC coupling capacitor [Fig. 1B, capacitor connected on the data lines between 106 and RJ45] of the USB interface; and 
the ESD protection component and the discharge resistor being incorporated in a single electronic component assembly [col. 11 lines 40-41 indicates that the transient event suppression module that comprises diode and resistors are implemented in a single integrated circuit] prior to installation of the single electronic component assembly in a circuit of the USB interface including the AC coupling capacitor [it would be obvious that the transient event suppression module 110A comprising the diode and the resistor would be integrated prior to the installation  in the network interface apparatus 110A].   
	Xavier discloses an ESD protection circuit comprising electronic components.  Xavier is further introduced to show that it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to have the single electronic component configured as at least one of a packaged electronic component and a bare die assembly [par. 0067] for the benefits of size reduction, increased integration, potential for improved power management and electrical performance.
 Regarding claim 14, Crawley discloses an electronic device comprising:
a first electrostatic discharge protection device [Fig. 1B, 110A] comprising: 
a first electrostatic discharge protection component operative to limit a first voltage applied to a USB interface; and a first discharge resistor operative to discharge a first AC coupling capacitor of the USB interface, wherein the first electrostatic discharge protection component and the first discharge resistor are incorporated in a single first electronic component assembly [Fig. 1B, the transient suppression circuit 110A discloses a diode, a resistor, and an AC coupling capacitor; col. 3; col. 11 lines 40-41 indicates that the transient event suppression module that comprises diode and resistors are implemented in a single integrated circuit]; and 
a second electrostatic discharge protection device [Fig. 1B, 116A] comprising: 
a second electrostatic discharge protection component operative to limit a second voltage applied to the USB interface; and a second discharge resistor operative to discharge a second AC coupling capacitor of the USB interface, wherein the second electrostatic discharge protection component and the second discharge resistor are incorporated in a single second electronic component [Fig. 1B, the transient suppression circuit 116A discloses a second diode, a second resistor, and a second AC coupling capacitor][col. 2 to col. 4] [col. 11 lines 40-41 indicates that the transient event suppression module that comprises diode and resistors are implemented in a single integrated circuit].
Xavier discloses an ESD protection circuit comprising electronic components.  Xavier is further introduced to show that it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to have the single electronic component configured as at least one of a packaged electronic component and a bare die assembly [par. 0067] for the benefits of size reduction, increased integration, potential for improved power management and electrical performance.
Regarding claim 26, Crawley discloses that the single electronic component assembly connected to the AC coupling capacitor [Fig. 1B, 110A is connected to the capacitor on the data lines].
Allowable Subject Matter
Claims 6, 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not disclose that the electronic component comprises a first die and a second die, wherein the ESD protection component is disposed on the first die and the discharge resistor is disposed on the second die. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that the first single second electronic component assembly provides ESD protection to the first data line independent of a voltage of the second data line; and wherein the second single electronic component assembly provides ESD protection to the second data line independent of a voltage of the first data line.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16: 
The prior art does not disclose that the single electronic component assembly includes a first pad and a second pad; wherein the first node of the ESD component and the first node of the discharge resistor are directly connected to the first pad; and wherein the second node of the ESD component and the second node of the discharge resistor are directly connected to the second pad.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 18: The prior art does not disclose that the ESD component and the discharge resistor are connected in parallel between the first pad and the second pad.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 19: The prior art does not disclose that the single electronic component assembly provides ESD protection to a first data line of a data line pair in the USB interface, the single electronic component assembly providing the ESD protection independent of a voltage of a second data line of the ESD circuit.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 20: The prior art does not disclose wherein the single electronic component assembly provides ESD protection to a first data line of a data line pair in the USB interface, the single electronic component assembly providing the ESD protection to the first data line based on only a voltage of the first data line and not a voltage of a second data line in the data line pair. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 21: The prior art does not disclose that a first node of the discharge resistor is directly coupled to a data line of the USB interface.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
	Applicant comments on pages 2-4 of the REMARKS regarding claim 1 that the prior art does not disclose that the ESD protection component and the discharge resistor are incorporated in a single electronic component assembly.  
	The Examiner points out that the ESD protection component and the discharge resistor are being incorporated in a single electronic component assembly. The prior art by Crawley col. 11 lines 40-41 indicates that the transient event suppression module that comprises diode and resistors are implemented in a single integrated circuit. The integrated circuit is an assembly of electronic components fabricated as a single unit in which miniaturized active devices such as diode and passive device such as resistors and capacitors are built up on a thin substrate of semiconductor material.   Crawley discloses that the integrated circuit comprising a diode and a resistor are implemented in a single integrated circuit.  The Xavier reference is introduced to further show that the electronic components incorporated in a single electronic assembly is well known in the electrostatic discharge art.
	The Crawley and Xavier read on all the claim limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836